        Case: 3:20-cv-00661-slc Document #: 12 Filed: 09/03/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


DEBORAH LAUFER,
                                                                        ORDER
                              Plaintiff,
       v.
                                                                     20-cv-661-slc
WOOD RIVER INN, INC.,

                              Defendant.


       David Volkman, the apparent owner of pro se defendant Wood River Inn, Inc., has filed

an answer and a motion to dismiss, summarily denying plaintiff Deborah Laufer’s allegations

that the corporation’s website violates the Americans With Disabilities Act and seeking an

explanation for her claims. Dkts. 8, 10. However, federal law requires corporations like Wood

River to appear by counsel, and it prohibits a non-lawyer like Volkman from representing or

speaking for an incorporated party in litigation. Philos Techs., Inc. v. Philos & D, Inc., 645 F.3d

851, 858 (7th Cir. 2011). Therefore, the pleadings are not complete. Without an attorney,

Wood River will not be allowed to respond to the claims against it, even through Volkman. In

addition, without an attorney, the corporation will likely be vulnerable to a motion for default

judgment because it cannot participate in this case.

       On August 21, 2020, I granted Mr. Volkman’s motion for an extension of time within

which to answer the complaint and set the response deadline for October 23, 2020. That date

still stands and should allow a sufficient period of time for Wood River to retain an attorney.

If Wood River does not have the financial resources to pay for an attorney, it may be in its (and

Volkman’s) best interest to contact local legal aid organizations to inquire about pro bono

representation, but the court cannot assist in this effort. Wood River should advise the court
        Case: 3:20-cv-00661-slc Document #: 12 Filed: 09/03/20 Page 2 of 2




as soon as possible, but no later than October 23, 2020, whether it has retained legal counsel

or will be proceeding pro se.

       Entered this 3rd day of September, 2020.

                                                  BY THE COURT:

                                                  /s/
                                                  _______________________
                                                  STEPHEN L. CROCKER
                                                  Magistrate Judge




                                              2
